Appeal from a judgment of the Cayuga County Court (Thomas G. Leone, J.), rendered October 25, 2012. The judgment convicted defendant, upon a nonjury verdict, of murder in the second degree (two counts), burglary in the first degree (two counts), criminal possession of a weapon in the fourth degree and criminal contempt in the first degree (two counts).
It is hereby ordered that said appeal from the judgment insofar as it imposed sentence is unanimously dismissed and the judgment is affirmed.
Same memorandum as in People v Brahney ([appeal No. 2] 126 AD3d 1286 [2015]).
Present — Scudder, P.J., Centra, Lindley, Sconiers and DeJoseph, JJ.